ORDER
PER CURIAM.
On consideration of the certified order of the Supreme Court of Colorado disbarring respondent from the practice of law in that jurisdiction, see People v. Daniel, No. 07PDJ026 (Colo. Mar. 17, 2008), this court’s January 7, 2008, order suspending respondent from the practice of law pending further action of the court and directing him to show cause why identical reciprocal discipline should not be imposed, and the report and recommendation of the Board on Professional Responsibility, to which no exceptions have been taken, and it appearing that respondent has failed to file either a response to this court’s order to show cause or the affidavit required by D.C. Bar R. XI, § 14(g), it is
ORDERED that Royal Daniel, III, is hereby disbarred from the practice of law in the District of Columbia. In re Addams, 579 A.2d 190, 191, 194 (D.C.1990)(en banc); accord, In re Devaney, 870 A.2d 53 (D.C.2005). It is
FURTHER ORDERED that for purposes of reinstatement respondent’s disbarment will not begin to run until such time as he files an affidavit that fully complies with the requirements of D.C.Bar. R. XI, § 14(g)